OFFICE   OF THE   ATTORN:EY    GENERAL     OF TEXAS
                              kJSTlN




Han,ho. H. sheppala
Comptroller of PublicAccounta
Austin, Texas
Dear ail-:




                                                 k.. .7iiii&&,te \
Hon. cbo. H. Sheppard - Page 2



               II‘(8) Thruugh error msde in g&i
         talth, to be supportedby the offlalal
         llg n6tnrofsthe Gommlsslonerof the
         General Land Offloe, or by tlg Attorney
         O6neral,tovhom    amhpaJnentisra4e.
              '*(b) Where the wt      in ma6e
         in aacordaacsvith lav, but title'aamot
         ‘lmsueor pomremmioncannot pa88, bsaause
         of oonillat in boumlarier,emaneoue salea,
         erroneouslea80 or other cpu8e.
         londmw*(6) In aas6 of sale of lsamd
              .
              "'(d):Ifherolea60 noneT haa been
         pald on 'prmioyn forfeUwul sales, th6
         mm0 havtlag tlrerr
                         :relnBttrtcsb
                                     u"4::@I .'
         IntereBt .pael.




         ln inrtsnaesv4ere the sppliesatrha*8 m0
         Hght te pumhase ULU land* u revealed by
         Lavestqgationro? titles as gwwMe& by law.
              *'mlemoimtrhewiln8~pl?3AtMsheU
         be peid   out oi   Uw mi8pe&sivo~
                                         lhmdr to uhluh
         raldpaynent6mayha~ebsenmade      or-be     WP
         eredlted, and all ala&m8 for rairmdr uaept Woe
         embracmd la m&Uvlslon (a) of 86ctlen 1 sball
         be aertlfledb the aertlfiaa$eOT the Oom-
         mlrsfexwr 0Y t,P;
                        e Oenwal Land Ofiice, and all
         Snoh'6lsias&Sll b6 Vei'Lfi6d  by the aif%davit
         oftha claimant aa&approved~theAttorne~~
         General am tb be aorraatnesti of ths alaim asld
    Hon. Qe.0.B. Sheppard - W3e 3

             as to vhom due, provided that the money
             so paid by any purchasersor lessees in
             case of sale of land by the purchamer. dr
             asalgment of the lease by the lessee aft&r
             payment of .euchmoney, sheJ.1be refunded so that
             such refuml shall be pald to the person upon. L
             WhOBithe it2SSidi8 in CEllt3Or fsilttt~~
                                                    Of
             tlttle,or right at posaesslonc*
                  %ls ~rovlslon fs in keeping with Semte    :
       Bill no, 281 of the Regular Session of the Forty-
       ninth Legisleture.
              _'
                  khe queqtlon has ariesn-in this de-
       partmentzaa40 whether the above mentioned,ap-
       p&pyiatlor,l+.valfd ror the follovlng reasons~




.
Hoit;'t3eO.
          IL*p@ard   - Page 4




               *Sea. 2. All iFefund8herein grovid& fdr
     are to be pald.out of the respectivefunds to I&I&'
.. .
       .-    .,
        :.
,.
                                      :
330m.Oeo.~H. Sheppard - Page 7 ’



                                   a COPY



                                   ‘TJJICM
                                      .